      Case 13-66549-jwc            Doc 97     Filed 08/22/19 Entered 08/22/19 14:25:52                     Desc Main
                                              Document     Page 1 of 24




                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF GEORGIA
                                                ATLANTA DIVISION


    In re: PETERKIN AND ASSOCIATES OF                          §    Case No. 13-66549-JWC
           GEORGIA,                                            §
                                                               §
                                                               §
                                Debtor(s)


                                     AMENDED TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 07/31/2013. The
    undersigned trustee was appointed on 07/31/2013.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          64,091.10
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                   1,069.51
                            Administrative expenses                                48,065.01
                            Bank service fees                                         818.14
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           14,138.44
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
      Case 13-66549-jwc             Doc 97       Filed 08/22/19 Entered 08/22/19 14:25:52                       Desc Main
                                                 Document     Page 2 of 24



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 04/16/2014 and the deadline for filing
    governmental claims was 04/16/2014. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $6,454.56. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $5,500.41 as interim compensation and now requests the sum of $954.15, for a
    total compensation of $6,454.562. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $257.48 and now requests reimbursement for expenses of $116.60 for total
    expenses of $374.082.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 08/21/2019                                     By: /s/ S. Gregory Hays
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
               Case 13-66549-jwc                         Doc 97   Filed 08/22/19 Entered 08/22/19 14:25:52                                     Desc Main
                                                                  Document     Page 3 of 24
                                                              Form 1
                                                                                                                                                        Exhibit A
                                          Individual Estate Property Record and Report                                                                  Page: 1

                                                           Asset Cases
Case No.:    13-66549-JWC                                                                   Trustee Name:      (300320) S. Gregory Hays
Case Name:        PETERKIN AND ASSOCIATES OF GEORGIA,                                       Date Filed (f) or Converted (c): 07/31/2013 (f)
                                                                                            § 341(a) Meeting Date:       09/04/2013
For Period Ending:        08/21/2019                                                        Claims Bar Date:      04/16/2014

                                      1                             2                      3                      4                    5                     6

                           Asset Description                    Petition/          Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)      Unscheduled         (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                 Values                  Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                 Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                            and Other Costs)

    1       1/3 Interest in House at 54 Chappell                    7,933.33                    7,933.33                               6,000.00                           FA
            Road, Atl

    2       Wells Fargo Checking account (ending in                      55.82                     55.82                                     5.92                         FA
            6060) Ba

    3       Wells Fargo Checking account (ending in                14,112.72                   14,112.72                              30,467.23                           FA
            2891) Ba

    4       SunTrust Checking account (ending in                        238.08                   238.08                                    238.08                         FA
            2561) Balan

    5       SunTrust Checking account (ending in                        291.43                   291.43                                    241.43                         FA
            3015) Balan

    6       Misc. Household Goods                                  Unknown                          0.00                                     0.00                         FA

    7       Dept. of Behavioral Health and                         Unknown                          0.00                              14,138.44                           FA
            Developmental Dis

    8       2006 Dodge Grand Caravan                               Unknown                      1,500.00                               1,000.00                           FA

    9       Misc. Office Equipment and Supplies                    Unknown                          0.00                                     0.00                         FA

   10       Other 2/3 Interest in house at 54                             0.00                 15,833.67                              12,000.00                           FA
            Chappell Road (u)
            Transferred to Trustee per Adversary # 14-05071

   11       Rent - 54 Chappell Road, Atlanta (u)                   Unknown                          0.00                                     0.00                         FA

   11       Assets Totals (Excluding unknown values)              $22,631.38                $39,965.05                             $64,091.10                       $0.00



 Major Activities Affecting Case Closing:

                                 On May 15, 2015, the trustee filed his final account. On May 20, 2015, the Court approved the trustee’s final
                                 account and closed the case. The Trustee received $14,134.14 from Medicaid and an Order reopening the
                                 case was entered on April 20, 2016. The Trustee has completed all required tax returns.


 Initial Projected Date Of Final Report (TFR): 12/31/2015                        Current Projected Date Of Final Report (TFR):             06/28/2019 (Actual)


                       08/21/2019                                                                /s/S. Gregory Hays
                            Date                                                                 S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
               Case 13-66549-jwc                    Doc 97     Filed 08/22/19 Entered 08/22/19 14:25:52                                  Desc Main
                                                               Document     Page 4 of 24
                                                              Form 2                                                                            Exhibit B
                                                                                                                                                Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              13-66549-JWC                                    Trustee Name:                      S. Gregory Hays (300320)
                       PETERKIN AND ASSOCIATES OF
Case Name:                                                             Bank Name:                         Rabobank, N.A.
                       GEORGIA,
                                                                       Account #:                         ******5766 Checking Account
Taxpayer ID #:         **-***2015
                                                                       Blanket Bond (per case limit): $30,203,000.00
For Period Ending: 08/21/2019
                                                                       Separate Bond (if applicable): N/A

    1          2                          3                                   4                                5                  6                      7

  Trans.    Check or         Paid To / Received From      Description of Transaction          Uniform       Deposit          Disbursement        Account Balance
   Date      Ref. #                                                                          Tran. Code       $                    $

 08/23/13                SunTrust                      Closed accounts 2561,3015, 3007                             479.51                                      479.51

              {4}                                      Acct ending in 2561                   1129-000                                                          479.51

                                                                                  $238.08

              {5}                                      Acct ending in 3015                   1129-000                                                          479.51

                                                                                  $241.43

 08/30/13                Rabobank, N.A.                Bank and Technology Services          2600-000                                  10.00                   469.51
                                                       Fee

 09/17/13     101        Tommillia Greene              Services provided 8/27/13 -           2990-000                                 198.00                   271.51
                                                       8/29/13
                                                       Voided on 09/17/2013

 09/17/13     101        Tommillia Greene              Services provided 8/27/13 -           2990-000                                 -198.00                  469.51
                                                       8/29/13
                                                       Voided on 09/17/2013

 09/17/13     102        Lamarr Eugene Lewis           Services rendered 9/5/13              2990-000                                  66.00                   403.51
                                                       Voided on 09/17/2013

 09/17/13     102        Lamarr Eugene Lewis           Services rendered 9/5/13              2990-000                                  -66.00                  469.51
                                                       Voided on 09/17/2013

 09/30/13                Rabobank, N.A.                Bank and Technology Services          2600-000                                  10.00                   459.51
                                                       Fee

 10/08/13     {2}        Wells Fargo                   Exception payments / Close of         1129-000                 5.92                                     465.43
                                                       bank account.

 10/08/13     {3}        Wells Fargo                   Exception payments / Close of         1129-000          30,467.23                                     30,932.66
                                                       bank account.

 10/31/13                Rabobank, N.A.                Bank and Technology Services          2600-000                                  34.33                 30,898.33
                                                       Fee

 11/29/13                Rabobank, N.A.                Bank and Technology Services          2600-000                                  41.47                 30,856.86
                                                       Fee

 12/31/13                Rabobank, N.A.                Bank and Technology Services          2600-000                                  48.82                 30,808.04
                                                       Fee

 01/23/14     {1}        Next Step Staffing, Inc.      Rent - two months applied to          1110-000           1,000.00                                     31,808.04
                                                       purchase of real property per
                                                       order, Docket # 48.

 01/31/14                Rabobank, N.A.                Bank and Technology Services          2600-000                                  46.12                 31,761.92
                                                       Fee

 02/28/14                Rabobank, N.A.                Bank and Technology Services          2600-000                                  42.63                 31,719.29
                                                       Fee

 03/31/14                Rabobank, N.A.                Bank and Technology Services          2600-000                                  44.10                 31,675.19
                                                       Fee

 04/02/14     {1}        Ricky Brown                   Rent - April 2014 Rent - applied to   1110-000              500.00                                    32,175.19
                                                       purchase of real property per
                                                       order, Docket # 48.

 04/30/14                Rabobank, N.A.                Bank and Technology Services          2600-000                                  49.22                 32,125.97
                                                       Fee

 05/15/14     {1}        Next Step Staffing            Rent for 54 Chappell Rd - applied     1110-000              500.00                                    32,625.97

                                                                                       Page Subtotals:       $32,952.66            $326.69        true

{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                               ! - transaction has not been cleared
               Case 13-66549-jwc                    Doc 97        Filed 08/22/19 Entered 08/22/19 14:25:52                               Desc Main
                                                                  Document     Page 5 of 24
                                                              Form 2                                                                            Exhibit B
                                                                                                                                                Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              13-66549-JWC                                       Trustee Name:                      S. Gregory Hays (300320)
                       PETERKIN AND ASSOCIATES OF
Case Name:                                                                Bank Name:                         Rabobank, N.A.
                       GEORGIA,
                                                                          Account #:                         ******5766 Checking Account
Taxpayer ID #:         **-***2015
                                                                          Blanket Bond (per case limit): $30,203,000.00
For Period Ending: 08/21/2019
                                                                          Separate Bond (if applicable): N/A

    1          2                          3                                      4                                5                 6                    7

  Trans.    Check or         Paid To / Received From         Description of Transaction          Uniform       Deposit         Disbursement      Account Balance
   Date      Ref. #                                                                             Tran. Code       $                   $

                                                          to purchase of real property per
                                                          order, Docket # 48..

 05/15/14     {1}        Next Step Staffing               Rent for 54 Chappell Rd. - applied    1110-000           1,000.00                                  33,625.97
                                                          to purchase of real property per
                                                          order, Docket # 48.

 05/30/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                46.99                33,578.98
                                                          Fee

 06/30/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                46.68                33,532.30
                                                          Fee

 07/31/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                53.05                33,479.25
                                                          Fee

 08/11/14     {1}        Next Step Staffing Inc           Rent for 54 Chappell Rd.Rent -        1110-000              500.00                                 33,979.25
                                                          applied to purchase of real
                                                          property per order, Docket # 48.

 08/12/14                Ricky Brown                      Purchase of 54 Chappell Rd per                          14,000.00                                  47,979.25
                                                          order dkt # 48.

              {1}                                         Purchase of 54 Chappell Rd per        1110-000                                                     47,979.25
                                                          order dkt # 48.

                                                                                  $2,000.00

              {10}                                        Purchase of 54 Chappell Rd per        1210-000                                                     47,979.25
                                                          order dkt # 48.

                                                                                $12,000.00

 08/22/14     {1}        Stites & Harbison PLLC           From Rickey Brown - applied to        1110-000              500.00                                 48,479.25
                                                          purchase of real property per
                                                          order, Docket # 48.

 08/29/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                57.11                48,422.14
                                                          Fee

 09/30/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                74.29                48,347.85
                                                          Fee

 10/31/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                71.85                48,276.00
                                                          Fee

 11/28/14                Rabobank, N.A.                   Bank and Technology Services          2600-000                                62.49                48,213.51
                                                          Fee

 12/16/14                Hays Financial Consulting, LLC   Cash proceeds from sale of 2006                             600.00                                 48,813.51
                                                          Dodge Caravan per order, Doc.
                                                          No. 32.

              {8}        Efren Pineda                     Gross sale price. Sold per order,     1129-000                                                     48,813.51
                                                          doc. no. 32.

                                                                                  $1,000.00

                         Adesa                            Auction house fee paid per order,     2500-000                                                     48,813.51
                                                          doc. no. 32.

                                                                                     -$120.00

                         Allen Stanley                    Broker fee paid per order, doc. no.   3991-500                                                     48,813.51
                                                          32.

                                                                                     -$280.00

                                                                                         Page Subtotals:        $16,600.00           $412.46      true


{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                 ! - transaction has not been cleared
               Case 13-66549-jwc                     Doc 97       Filed 08/22/19 Entered 08/22/19 14:25:52                                  Desc Main
                                                                  Document     Page 6 of 24
                                                              Form 2                                                                               Exhibit B
                                                                                                                                                   Page: 3
                                              Cash Receipts And Disbursements Record
Case No.:              13-66549-JWC                                        Trustee Name:                       S. Gregory Hays (300320)
                       PETERKIN AND ASSOCIATES OF
Case Name:                                                                 Bank Name:                          Rabobank, N.A.
                       GEORGIA,
                                                                           Account #:                          ******5766 Checking Account
Taxpayer ID #:         **-***2015
                                                                           Blanket Bond (per case limit): $30,203,000.00
For Period Ending: 08/21/2019
                                                                           Separate Bond (if applicable): N/A

    1          2                          3                                       4                                 5                6                      7

  Trans.    Check or        Paid To / Received From           Description of Transaction           Uniform       Deposit        Disbursement        Account Balance
   Date      Ref. #                                                                               Tran. Code       $                  $

 12/31/14                Rabobank, N.A.                    Bank and Technology Services           2600-000                                 78.99                48,734.52
                                                           Fee

 03/04/15     103        Jodeco Lock & Key                 Invoice 8/3/13 per court order         2990-000                                440.00                48,294.52
                                                           docket #42 - VOIDED
                                                           Voided on 03/04/2015

 03/04/15     103        Jodeco Lock & Key                 Invoice 8/3/13 per court order         2990-000                               -440.00                48,734.52
                                                           docket #42 - VOIDED
                                                           Voided on 03/04/2015

 04/09/15     104        Hays Financial Consulting, LLC    Per court order, docket #71 and                                           18,305.26                  30,429.26
                                                           Dividend Distribution Report,
                                                           Docket #70.

                                                           Accountant Fees awarded per            3310-000                                                      30,429.26
                                                           Order, Dkt #71.

                                                                                 $16,117.50

                                                           Accountant Expenses awarded            3320-000                                                      30,429.26
                                                           per Order, Dkt #71.

                                                                                   $2,187.76

 04/09/15     105        Stites & Harbison, PLLC           Per court order, docket #71 and                                           23,321.35                   7,107.91
                                                           Dividend Distribution Report,
                                                           Docket #70.

                                                           Attorny fees awarded per Order,        3210-000                                                       7,107.91
                                                           Dkt #71.

                                                                                 $22,539.31

                                                           Attorny expenses awarded per           3220-000                                                       7,107.91
                                                           Order, Dkt #71.

                                                                                      $782.04

 04/09/15     106        S. Gregory Hays                   Per court order, docket #71 and                                            5,757.89                   1,350.02
                                                           Dividend Distribution Report,
                                                           Docket #70.

                                                           Trustee commission awarded per         2100-000                                                       1,350.02
                                                           Order, Dkt #71.

                                                                                   $5,500.41

                                                           Trustee expenses awarded per           2200-000                                                       1,350.02
                                                           Order, Dkt #71.

                                                                                      $257.48

 04/09/15     107        Clerk, United States Bankruptcy   Special Charges per TFR                2700-000                                280.51                 1,069.51
                         Court                             (Dkt#67), NFR(Dkt#68) and
                                                           Dividend Distribution Report
                                                           (Dkt#70).

 04/09/15     108        Ricky Brown                       Paid per TFR (Dkt#67),                 4700-000                            1,069.51                       0.00
                                                           NFR(Dkt#68) and Dividend
                                                           Distribution Report (Dkt#70).

                                                                                            Page Subtotals:             $0.00      $48,813.51        true




{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                  ! - transaction has not been cleared
                  Case 13-66549-jwc                   Doc 97    Filed 08/22/19 Entered 08/22/19 14:25:52                               Desc Main
                                                                Document     Page 7 of 24
                                                           Form 2                                                                              Exhibit B
                                                                                                                                               Page: 4
                                           Cash Receipts And Disbursements Record
Case No.:                 13-66549-JWC                                 Trustee Name:                  S. Gregory Hays (300320)
                          PETERKIN AND ASSOCIATES OF
Case Name:                                                             Bank Name:                     Rabobank, N.A.
                          GEORGIA,
                                                                       Account #:                     ******5766 Checking Account
Taxpayer ID #:            **-***2015
                                                                       Blanket Bond (per case limit): $30,203,000.00
For Period Ending: 08/21/2019
                                                                       Separate Bond (if applicable): N/A

    1             2                    3                                     4                               5                    6                      7

  Trans.       Check or      Paid To / Received From        Description of Transaction    Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                   Tran. Code       $                       $

                                           COLUMN TOTALS                                                     49,552.66             49,552.66                 $0.00
                                                 Less: Bank Transfers/CDs                                         0.00                  0.00
                                           Subtotal                                                          49,552.66             49,552.66
        true
                                                 Less: Payments to Debtors                                                              0.00

                                           NET Receipts / Disbursements                                     $49,552.66           $49,552.66


                                                                                                                                                 false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                              ! - transaction has not been cleared
               Case 13-66549-jwc                    Doc 97    Filed 08/22/19 Entered 08/22/19 14:25:52                              Desc Main
                                                              Document     Page 8 of 24
                                                                Form 2                                                                     Exhibit B
                                                                                                                                           Page: 5
                                                Cash Receipts And Disbursements Record
Case No.:              13-66549-JWC                                   Trustee Name:                     S. Gregory Hays (300320)
                       PETERKIN AND ASSOCIATES OF
Case Name:                                                            Bank Name:                        Rabobank, N.A.
                       GEORGIA,
                                                                      Account #:                        ******2500 Checking
Taxpayer ID #:         **-***2015
                                                                      Blanket Bond (per case limit): $30,203,000.00
For Period Ending: 08/21/2019
                                                                      Separate Bond (if applicable): N/A

    1          2                            3                                4                               5                6                     7

  Trans.    Check or        Paid To / Received From       Description of Transaction        Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                        Tran. Code       $                  $

 04/19/16     {7}        State of Georgia              Medicaid check for pre-petition     1121-000          14,138.44                                  14,138.44
                                                       billing.

 04/29/16                Rabobank, N.A.                Bank and Technology Services        2600-000                                10.00                14,128.44
                                                       Fees

 12/30/16                Rabobank, N.A.                Bank and Technology Services        2600-000                                20.26                14,108.18
                                                       Fees

 01/31/17                Rabobank, N.A.                Bank and Technology Services        2600-000                                21.64                14,086.54
                                                       Fees

 02/28/17                Rabobank, N.A.                Bank and Technology Services        2600-000                                18.90                14,067.64
                                                       Fees

 03/31/17                Rabobank, N.A.                Bank and Technology Services        2600-000                                20.90                14,046.74
                                                       Fees

 04/28/17                Rabobank, N.A.                Bank and Technology Services        2600-000                                18.85                14,027.89
                                                       Fees

 05/31/17                Rabobank, N.A.                Bank and Technology Services        2600-000                                22.19                14,005.70
                                                       Fees

 06/30/17                Rabobank, N.A.                Bank and Technology Services        2600-000                                20.14                13,985.56
                                                       Fees

 07/31/17                Rabobank, N.A.                Bank and Technology Services        2600-000                                19.44                13,966.12
                                                       Fees

 08/31/17                Rabobank, N.A.                Bank and Technology Services        2600-000                                22.09                13,944.03
                                                       Fees

 09/29/17                Rabobank, N.A.                Bank and Technology Services        2600-000                                19.38                13,924.65
                                                       Fees

 10/31/17                Rabobank, N.A.                Bank and Technology Services        2600-000                                21.36                13,903.29
                                                       Fees

 11/30/17                Rabobank, N.A.                Bank and Technology Services        2600-000                                19.99                13,883.30
                                                       Fees

 12/29/17                Rabobank, N.A.                Bank and Technology Services        2600-000                                19.30                13,864.00
                                                       Fees

 01/31/18                Rabobank, N.A.                Bank and Technology Services        2600-000                                21.93                13,842.07
                                                       Fees

 02/28/18                Rabobank, N.A.                Bank and Technology Services        2600-000                                18.58                13,823.49
                                                       Fees

 03/30/18                Rabobank, N.A.                Bank and Technology Services        2600-000                                19.88                13,803.61
                                                       Fees

 04/30/18                Rabobank, N.A.                Bank and Technology Services        2600-000                                19.19                13,784.42
                                                       Fees

 05/31/18                Rabobank, N.A.                Bank and Technology Services        2600-000                                21.80                13,762.62
                                                       Fees

 06/29/18                Rabobank, N.A.                Bank and Technology Services        2600-000                                19.13                13,743.49
                                                       Fees

 07/31/18                Rabobank, N.A.                Bank and Technology Services        2600-000                                21.08                13,722.41
                                                       Fees

                                                                                     Page Subtotals:       $14,138.44          $416.03       true


{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                           ! - transaction has not been cleared
                  Case 13-66549-jwc                       Doc 97    Filed 08/22/19 Entered 08/22/19 14:25:52                                 Desc Main
                                                                    Document     Page 9 of 24
                                                               Form 2                                                                               Exhibit B
                                                                                                                                                    Page: 6
                                               Cash Receipts And Disbursements Record
Case No.:                 13-66549-JWC                                     Trustee Name:                  S. Gregory Hays (300320)
                          PETERKIN AND ASSOCIATES OF
Case Name:                                                                 Bank Name:                     Rabobank, N.A.
                          GEORGIA,
                                                                           Account #:                     ******2500 Checking
Taxpayer ID #:            **-***2015
                                                                           Blanket Bond (per case limit): $30,203,000.00
For Period Ending: 08/21/2019
                                                                           Separate Bond (if applicable): N/A

    1             2                        3                                     4                               5                    6                       7

  Trans.       Check or      Paid To / Received From            Description of Transaction    Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                       Tran. Code       $                       $

 08/31/18                 Rabobank, N.A.                     Bank and Technology Services    2600-000                                      20.39                  13,702.02
                                                             Fees

 09/28/18                 Rabobank, N.A.                     Bank and Technology Services    2600-000                                      10.50                  13,691.52
                                                             Fees

 10/31/18                 Rabobank, N.A.                     Bank and Technology Services    2600-000                                      12.37                  13,679.15
                                                             Fees

 08/19/19                 Rabobank, N.A.                     Bank and Technology Services    2600-000                                     -459.29                 14,138.44
                                                             Fees

                                               COLUMN TOTALS                                                     14,138.44                   0.00                 $14,138.44
                                                     Less: Bank Transfers/CDs                                         0.00                   0.00
                                               Subtotal                                                          14,138.44                   0.00
        true
                                                     Less: Payments to Debtors                                                               0.00

                                               NET Receipts / Disbursements                                     $14,138.44                  $0.00


                                                                                                                                                      false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                  ! - transaction has not been cleared
             Case 13-66549-jwc                  Doc 97      Filed 08/22/19 Entered 08/22/19 14:25:52                       Desc Main
                                                           Document      Page 10 of 24
                                                       Form 2                                                                  Exhibit B
                                                                                                                               Page: 7
                                       Cash Receipts And Disbursements Record
Case No.:           13-66549-JWC                               Trustee Name:                   S. Gregory Hays (300320)
                    PETERKIN AND ASSOCIATES OF
Case Name:                                                     Bank Name:                      Rabobank, N.A.
                    GEORGIA,
                                                               Account #:                      ******2500 Checking
Taxpayer ID #:      **-***2015
                                                               Blanket Bond (per case limit): $30,203,000.00
For Period Ending: 08/21/2019
                                                               Separate Bond (if applicable): N/A


                                       Net Receipts:             $63,691.10
                            Plus Gross Adjustments:                $400.00
                           Less Payments to Debtor:                   $0.00
                 Less Other Noncompensable Items:                     $0.00

                                         Net Estate:             $64,091.10




                                                                                                  NET                     ACCOUNT
                                 TOTAL - ALL ACCOUNTS                       NET DEPOSITS     DISBURSEMENTS                BALANCES
                                 ******5766 Checking Account                      $49,552.66         $49,552.66                   $0.00

                                 ******2500 Checking                              $14,138.44                    $0.00         $14,138.44

                                                                                  $63,691.10              $49,552.66          $14,138.44




                 08/21/2019                                            /s/S. Gregory Hays
                    Date                                               S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
         Case 13-66549-jwc          Doc 97        Filed 08/22/19 Entered 08/22/19 14:25:52                Desc Main
                                                 Document      Page 11 of 24


                                                                                                                          Page: 1

                                                           Exhibit C
                                             Analysis of Claims Register
                                Case:13-66549-JWC                       PETERKIN AND ASSOCIATES OF GEORGIA,
                                                                                   Claims Bar Date: 04/16/14


 Claim                Claimant Name/                   Claim Type/                   Amount Filed/        Paid        Claim
                                                                       Claim Ref
  No.               <Category>, Priority                Date Filed                     Allowed          to Date      Balance

28       Ricky Brown                                  Secured                               $1,069.51    $1,069.51         $0.00
         54 Chappell Road
                                                      07/31/13                              $1,069.51
         Atlanta, GA 30310
         <4700-000 Real Property Tax Liens (pre-
         petition)>
         , 100

ADM1     S. GREGORY HAYS                              Administrative                         $374.08      $257.48        $116.60
         2964 Peachtree Road NW, Ste 555
                                                      06/26/19                               $374.08
         SUITE 200, EAST TOWER
         Atlanta, GA 30305
         <2200-000 Trustee Expenses>
         , 200
         $268.94 previous awarded (Doc. No. 71) and $257.48 paid. Trustee amended final application to request an
         additional $105.14.
ADM3     Hays Financial Consulting, LLC               Administrative                      $24,635.00    $16,117.50     $8,517.50
         2964 Peachtree Road NW, Ste 555
                                                      07/31/13                            $24,635.00
         Atlanta, GA 30305
         <3310-000 Accountant for Trustee Fees
         (Trustee Firm)>
         , 200
         $16,835.00 previous awarded (Doc. No. 71) and $16,117.50 paid. Amended final application to request an additional
         $7,800.00.

ADM4     Hays Financial Consulting, LLC            Administrative                           $2,386.70    $2,187.76       $198.94
         2964 Peachtree Road NW, Ste 555
                                                   07/31/13                                 $2,386.70
         Atlanta, GA 30305
         <3320-000 Accountant for Trustee Expenses
         (Trustee Firm)>
         , 200
         $2,285.15 previous awarded (Doc. No. 71) and $2,187.76 paid. Amended final application to request an additional
         $101.55.
ADM5     Stites & Harbison, PLLC                      Administrative                      $23,777.70    $22,539.31     $1,003.39
         303 Peachtree Street NE
                                                      07/31/13                            $23,542.70
         2800 SunTrust Plaza
         Atlanta, GA 30308
         <3210-000 Attorney for Trustee Fees (Other
         Firm)>
         , 200




UST Form 101-7-TFR (5/1/2011)
         Case 13-66549-jwc              Doc 97        Filed 08/22/19 Entered 08/22/19 14:25:52                 Desc Main
                                                     Document      Page 12 of 24


                                                                                                                                 Page: 2

                                                               Exhibit C
                                                    Analysis of Claims Register
                                    Case:13-66549-JWC                        PETERKIN AND ASSOCIATES OF GEORGIA,
                                                                                        Claims Bar Date: 04/16/14

 Claim                     Claimant Name/                 Claim Type/                     Amount Filed/        Paid          Claim
                                                                            Claim Ref
  No.                    <Category>, Priority              Date Filed                       Allowed          to Date        Balance

ADM6     Stites & Harbison, PLLC                         Administrative                           $816.85      $782.04           $34.81
         303 Peachtree Street NE
                                                         07/31/13                                 $816.85
         2800 SunTrust Plaza
         Atlanta, GA 30308
         <3220-000 Attorney for Trustee Expenses
         (Other Firm) >
         , 200

ADM7     Clerk, United States Bankruptcy Court           Administrative                           $553.00      $280.51          $272.49
         1340 United States Bankruptcy Court
                                                         07/31/13                                 $553.00
         75 Ted Turner Drive, SW
         Atlanta, GA 30303
         <2700-000 Clerk of the Court Fees>
         , 200
         $293.00 previous allowed on TFR (Doc. No. 70) and $280.51 previously paid. Amount due includes $12.49 unpaid
         from Doc No. 64 plus deferred filing Fee of $260 for case reopening (Doc. No. 90).
FEE      S. GREGORY HAYS                                 Administrative                          $6,454.56   $5,500.41          $954.15
         2694 Peachtree Rd, NW
                                                         07/31/13                                $6,454.56
         Suite 555
         ATLANTA, GA 30305
         <2100-000 Trustee Compensation>
         , 200
         $5,745.27 previous awarded (Doc. No. 71) and $5,500.41 paid. Trustee amended final application to request an
         additional $709.26.
         Georgia Department of Labor,                    Priority                                   $0.00           $0.00     $1,317.12
         <5800-000 Claims of Governmental Units - §                                              $1,317.12
         507(a)(8)>
         , 570
         Employer GA SUTA Distribution:
                 Claim      7            $ 273.38              Pamela Lyons
                 Claim      8            $ 46.66               D'Vetta Lee
                 Claim      10           $ 142.32              Sheila Lee
                 Claim      11           $ 49.98               Leon Williams
                 Claim      13           $ 198.45              Darius Cooper
                 Claim      15           $ 93.11               Montigus M. Jackson
                 Claim      18           $ 240.21              Jimmy Anderson
                 Claim      23           $ 273.01              Keera Chavis
         [




UST Form 101-7-TFR (5/1/2011)
         Case 13-66549-jwc              Doc 97        Filed 08/22/19 Entered 08/22/19 14:25:52                 Desc Main
                                                     Document      Page 13 of 24


                                                                                                                                 Page: 3

                                                               Exhibit C
                                                    Analysis of Claims Register
                                    Case:13-66549-JWC                        PETERKIN AND ASSOCIATES OF GEORGIA,
                                                                                        Claims Bar Date: 04/16/14

 Claim                     Claimant Name/                 Claim Type/                     Amount Filed/        Paid          Claim
                                                                            Claim Ref
  No.                    <Category>, Priority              Date Filed                       Allowed          to Date        Balance

         Internal Revenue Service                        Priority                                   $0.00           $0.00     $1,008.15
         1145 Pine Lake Drive
                                                                                                 $1,008.15
         Grayson, GA 30017
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Employee FICA Distribution:
                 Claim      7            $ 209.25              Pamela Lyons
                 Claim      8            $ 35.71               D'Vetta Lee
                 Claim      10           $ 108.94              Sheila Lee
                 Claim      11           $ 38.25               Leon Williams
                 Claim      13           $ 151.90              Darius Cooper
                 Claim      15           $ 71.27               Montigus M. Jackson
                 Claim      18           $ 183.86              Jimmy Anderson
                 Claim      23           $ 208.97              Keera Chavis
         [

         Internal Revenue Service                        Priority                                   $0.00           $0.00       $235.78
         1145 Pine Lake Drive
                                                                                                  $235.78
         Grayson, GA 30017
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Employee Medicare Distribution:
                 Claim      7            $ 48.94               Pamela Lyons
                 Claim      8            $ 8.35                D'Vetta Lee
                 Claim      10           $ 25.48               Sheila Lee
                 Claim      11           $ 8.95                Leon Williams
                 Claim      13           $ 35.52               Darius Cooper
                 Claim      15           $ 16.67               Montigus M. Jackson
                 Claim      18           $ 43.00               Jimmy Anderson
                 Claim      23           $ 48.87               Keera Chavis
         [

         Internal Revenue Service                   Priority                                        $0.00           $0.00     $1,008.15
         1145 Pine Lake Drive
                                                                                                 $1,008.15
         Grayson, GA 30017
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570




UST Form 101-7-TFR (5/1/2011)
         Case 13-66549-jwc            Doc 97        Filed 08/22/19 Entered 08/22/19 14:25:52               Desc Main
                                                   Document      Page 14 of 24


                                                                                                                             Page: 4

                                                           Exhibit C
                                                  Analysis of Claims Register
                                  Case:13-66549-JWC                      PETERKIN AND ASSOCIATES OF GEORGIA,
                                                                                    Claims Bar Date: 04/16/14

 Claim                   Claimant Name/                 Claim Type/                   Amount Filed/       Paid           Claim
                                                                        Claim Ref
  No.                  <Category>, Priority              Date Filed                     Allowed         to Date         Balance
         Employer FICA Distribution:
               Claim      7            $ 209.25            Pamela Lyons
               Claim      8            $ 35.71             D'Vetta Lee
               Claim      10           $ 108.94            Sheila Lee
               Claim      11           $ 38.25             Leon Williams
               Claim      13           $ 151.90            Darius Cooper
               Claim      15           $ 71.27             Montigus M. Jackson
               Claim      18           $ 183.86            Jimmy Anderson
               Claim      23           $ 208.97            Keera Chavis
         [

         Internal Revenue Service                   Priority                                    $0.00           $0.00       $235.78
         1145 Pine Lake Drive
                                                                                              $235.78
         Grayson, GA 30017
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570
         Employer Medicare Distribution:
               Claim      7            $ 48.94             Pamela Lyons
               Claim      8            $ 8.35              D'Vetta Lee
               Claim      10           $ 25.48             Sheila Lee
               Claim      11           $ 8.95              Leon Williams
               Claim      13           $ 35.52             Darius Cooper
               Claim      15           $ 16.67             Montigus M. Jackson
               Claim      18           $ 43.00             Jimmy Anderson
               Claim      23           $ 48.87             Keera Chavis
         [

         Internal Revenue Service (Futa)            Priority                                    $0.00           $0.00        $97.56
         PO Box 804521
                                                                                               $97.56
         Cincinnati, OH 45280-4521
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570




UST Form 101-7-TFR (5/1/2011)
         Case 13-66549-jwc              Doc 97       Filed 08/22/19 Entered 08/22/19 14:25:52                 Desc Main
                                                    Document      Page 15 of 24


                                                                                                                                Page: 5

                                                              Exhibit C
                                                   Analysis of Claims Register
                                    Case:13-66549-JWC                       PETERKIN AND ASSOCIATES OF GEORGIA,
                                                                                       Claims Bar Date: 04/16/14

 Claim                     Claimant Name/                Claim Type/                     Amount Filed/        Paid          Claim
                                                                           Claim Ref
  No.                    <Category>, Priority             Date Filed                       Allowed          to Date        Balance
         Employer FUTA Distribution:
                 Claim      7            $ 20.25              Pamela Lyons
                 Claim      8            $ 3.46               D'Vetta Lee
                 Claim      10           $ 10.54              Sheila Lee
                 Claim      11           $ 3.70               Leon Williams
                 Claim      13           $ 14.70              Darius Cooper
                 Claim      15           $ 6.90               Montigus M. Jackson
                 Claim      18           $ 17.79              Jimmy Anderson
                 Claim      23           $ 20.22              Keera Chavis
         [

1        Sheila Lee                                     Priority                                $4,800.00          $0.00         $0.00
         1784 Consitution Road SE
                                                        08/15/13                                   $0.00
         Atlanta, GA 30316-4706
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed per Order, Dkt # 51. See POC # 10.
         [Gross Wage $0.00 Less Taxes = Net $0.00]
2P       INTERNAL REVENUE SERVICE                   Priority                                       $0.00           $0.00         $0.00
         P O BOX 7346
                                                    01/23/14                                       $0.00
         2970 MARKET STREET
         PHILADELPHIA, PA 19101-7317
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570
         MEMO: Filed as priority claim for $30,924.91. Replaced by POC # 2P-2 and 2P-3.
2P-2     INTERNAL REVENUE SERVICE                   Priority                                       $0.00           $0.00         $0.00
         P O BOX 7346
                                                    01/23/14                                       $0.00
         2970 MARKET STREET
         PHILADELPHIA, PA 19101-7317
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570
         MEMO: Filed as priority claim for $30,924.91. Replaced by POC 2P-3.
2P-3     INTERNAL REVENUE SERVICE                   Priority                                  $30,924.91           $0.00    $30,924.91
         P O BOX 7346
                                                    01/23/14                                  $30,924.91
         2970 MARKET STREET
         PHILADELPHIA, PA 19101-7317
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570
         MEMO: Replaces POC # 2P and 2P-2.


UST Form 101-7-TFR (5/1/2011)
         Case 13-66549-jwc          Doc 97     Filed 08/22/19 Entered 08/22/19 14:25:52              Desc Main
                                              Document      Page 16 of 24


                                                                                                                       Page: 6

                                                        Exhibit C
                                             Analysis of Claims Register
                                Case:13-66549-JWC                   PETERKIN AND ASSOCIATES OF GEORGIA,
                                                                              Claims Bar Date: 04/16/14

 Claim                Claimant Name/               Claim Type/                  Amount Filed/        Paid          Claim
                                                                  Claim Ref
  No.               <Category>, Priority            Date Filed                    Allowed          to Date        Balance

3        Nairobi Cayold                           Priority                             $4,500.00          $0.00         $0.00
         526 Penny Lane
                                                  01/24/14                                $0.00
         Marietta, GA 30067
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed per Order, Dkt # 51.
         [Gross Wage $0.00 Less Taxes = Net $0.00]
4        Sheila Lee                               Priority                             $5,448.00          $0.00         $0.00
         1784 Consitution Road SE
                                                  02/07/14                                $0.00
         Atlanta, GA 30316-4706
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed per Order, Dkt # 51. See POC # 10.
         [Gross Wage $0.00 Less Taxes = Net $0.00]
5        Epiphany Healthcare Systems Inc.         Priority                           $24,369.95           $0.00         $0.00
         4405 Mall Blvd., Ste 315
                                                  02/04/14                                $0.00
         Union City, GA 30291
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed per Order, Dkt # 51.
         [Gross Wage $0.00 Less Taxes = Net $0.00]
6        Pamela Lyons                             Priority                             $3,500.00          $0.00         $0.00
         1207 Elena Way
                                                  02/04/14                                $0.00
         Woodstock, GA 30188
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Duplicated by POC # 7. Disallowed per Order, Dkt # 51.
         [Gross Wage $0.00 Less Taxes = Net $0.00]
7        Pamela Lyons                             Priority                             $3,500.00          $0.00     $3,116.81
         1207 Elena Way
                                                  03/17/14                             $3,116.81
         Woodstock, GA 30188
         <5300-000 Wages - § 507(a)(4)>
         , 510
         MEMO: Claim allowed as priority wage claim for $3,375 per Order, Dkt # 51.
         [Gross Wage $3375.00 Less Taxes = Net $3116.81 FICA $209.25 Medicare $48.94]
8        D'Vetta Lee                              Priority                             $5,532.84          $0.00       $531.94
         5401 Old National Hwy, Apt. 506
                                                  03/18/14                              $531.94
         Atlanta, GA 30349
         <5300-000 Wages - § 507(a)(4)>
         , 510


UST Form 101-7-TFR (5/1/2011)
         Case 13-66549-jwc         Doc 97     Filed 08/22/19 Entered 08/22/19 14:25:52              Desc Main
                                             Document      Page 17 of 24


                                                                                                                     Page: 7

                                                       Exhibit C
                                            Analysis of Claims Register
                                Case:13-66549-JWC                  PETERKIN AND ASSOCIATES OF GEORGIA,
                                                                            Claims Bar Date: 04/16/14

 Claim                Claimant Name/              Claim Type/                 Amount Filed/         Paid         Claim
                                                                Claim Ref
  No.               <Category>, Priority           Date Filed                   Allowed           to Date       Balance
         MEMO: Claim allowed as priorirty wage claim for $576.00 per Order, Dkt # 51.
         [Gross Wage $576.00 Less Taxes = Net $531.94 FICA $35.71 Medicare $8.35]
9        Sharon Holder                           Priority                               $560.00         $0.00         $0.00
         892 Haydens Ridge
                                                 03/19/14                                 $0.00
         Ellenwood, GA 30294
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed per Order, Dkt # 51.
         [Gross Wage $0.00 Less Taxes = Net $0.00]
10       Sheila Lee                              Priority                            $7,028.24          $0.00     $1,622.64
         1784 Consitution Road SE
                                                 03/18/14                            $1,622.64
         Atlanta, GA 30316-4706
         <5300-000 Wages - § 507(a)(4)>
         , 510
         MEMO: Claim allowed as priorirty wage claim for $1,757.06 per Order, Dkt # 51.
         [Gross Wage $1757.06 Less Taxes = Net $1622.64 FICA $108.94 Medicare $25.48]
11       Leon Williams                           Priority                               $617.00         $0.00       $569.80
         1522 Crooked Tree Lane
                                                 03/20/14                               $569.80
         Stone Mountain, GA 30088
         <5300-000 Wages - § 507(a)(4)>
         , 510
         MEMO: Claim reclassifed as priority wage claim per Order, Dkt # 51.
         [Gross Wage $617.00 Less Taxes = Net $569.80 FICA $38.25 Medicare $8.95]
12       Janette Christophe                      Priority                            $3,200.00          $0.00         $0.00
         5445 N. Sheridan Rd, Unit 3806
                                                 03/24/14                                 $0.00
         Chicago, IL 60640
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed per Order, Dkt # 51.
         [Gross Wage $0.00 Less Taxes = Net $0.00]
13       Darius Cooper                           Priority                          $45,000.00           $0.00     $2,262.58
         3939 East Lavista Rd
                                                 03/27/14                            $2,262.58
         #139
         Tucker, GA 30084
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim allowed at $2,450 per Order, Dkt # 51.
         [Gross Wage $2450.00 Less Taxes = Net $2262.58 FICA $151.90 Medicare $35.52]




UST Form 101-7-TFR (5/1/2011)
         Case 13-66549-jwc         Doc 97     Filed 08/22/19 Entered 08/22/19 14:25:52             Desc Main
                                             Document      Page 18 of 24


                                                                                                                     Page: 8

                                                       Exhibit C
                                            Analysis of Claims Register
                                Case:13-66549-JWC                  PETERKIN AND ASSOCIATES OF GEORGIA,
                                                                            Claims Bar Date: 04/16/14

 Claim                Claimant Name/              Claim Type/                 Amount Filed/        Paid          Claim
                                                                Claim Ref
  No.               <Category>, Priority           Date Filed                   Allowed          to Date        Balance

14       Abimbola Taiwo                          Priority                            $1,273.00          $0.00         $0.00
         133 Hamilton Pointe Dr.
                                                 03/28/14                               $0.00
         McDonough, GA 30253
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed per Order, Dkt # 51.
         [Gross Wage $0.00 Less Taxes = Net $0.00]
15       Montigus M. Jackson                     Priority                            $1,149.50          $0.00     $1,061.56
         7614 Birdsview Dr.
                                                 04/03/14                            $1,061.56
         Fairburn, GA 30213
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $1149.50 Less Taxes = Net $1061.56 FICA $71.27 Medicare $16.67]
18       Jimmy Anderson                          Priority                            $2,965.55          $0.00     $2,738.69
         6374 Stablewood Way
                                                 04/10/14                            $2,738.69
         Lithonia, GA 30058
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $2965.55 Less Taxes = Net $2738.69 FICA $183.86 Medicare $43.00]
19       Conswelia Diggs                         Priority                             $960.00           $0.00         $0.00
         1008 Ardwick Ct. SE
                                                 04/14/14                               $0.00
         Atlanta, GA 30354
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed per Order, Dkt # 51.
         [Gross Wage $0.00 Less Taxes = Net $0.00]
20       Vanterpool Rudder                       Priority                             $832.50           $0.00         $0.00
         1008 Ardwick Ct SE
                                                 04/14/14                               $0.00
         Atlanta, GA 30354
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed per Order, Dkt # 51.
         [Gross Wage $0.00 Less Taxes = Net $0.00]
21       Shelia Wylethia Zackery                 Priority                             $750.00           $0.00         $0.00
         405 Fairburn Rd #102
                                                 04/14/14                               $0.00
         Atlanta, GA 30331
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed per Order, Dkt # 51.
         [Gross Wage $0.00 Less Taxes = Net $0.00]

UST Form 101-7-TFR (5/1/2011)
         Case 13-66549-jwc         Doc 97     Filed 08/22/19 Entered 08/22/19 14:25:52             Desc Main
                                             Document      Page 19 of 24


                                                                                                                     Page: 9

                                                       Exhibit C
                                            Analysis of Claims Register
                                Case:13-66549-JWC                  PETERKIN AND ASSOCIATES OF GEORGIA,
                                                                            Claims Bar Date: 04/16/14

 Claim                Claimant Name/              Claim Type/                 Amount Filed/        Paid          Claim
                                                                Claim Ref
  No.               <Category>, Priority           Date Filed                   Allowed          to Date        Balance

22       Adrienne White                          Priority                            $4,167.04          $0.00         $0.00
         6371 Wedgewood Trace
                                                 04/09/14                               $0.00
         Tucker, GA 30084
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed per Order, Dkt # 51.
         [Gross Wage $0.00 Less Taxes = Net $0.00]
23       Keera Chavis                            Priority                            $3,492.00          $0.00     $3,112.66
         1328 Woodridge Dr
                                                 04/16/14                            $3,112.66
         Atlanta, GA 30339
         <5300-000 Wages - § 507(a)(4)>
         , 510
         MEMO: Claim allowed as priorirty wage claim for $3,370.50 per Order, Dkt # 51.
         [Gross Wage $3370.50 Less Taxes = Net $3112.66 FICA $208.97 Medicare $48.87]
24       Lamarr Lewis                            Priority                            $4,833.00          $0.00         $0.00
         5216 McCarter Station
                                                 04/17/14                               $0.00
         Stone Mountain, GA 30088
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed per Order, Dkt # 51.
         [Gross Wage $0.00 Less Taxes = Net $0.00]
26       Tommillia C. Greene                     Priority                            $3,600.00          $0.00         $0.00
         9102 Walden Brook Dr.
                                                 04/17/14                               $0.00
         Lithonia, GA 30038
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed per Order, Dkt # 51.
         [Gross Wage $0.00 Less Taxes = Net $0.00]
27       Glenise Leslie                          Priority                            $1,000.00          $0.00         $0.00
         1145 Pine Lake Drive
                                                 04/17/14                               $0.00
         Grayson, GA 30017
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed per Order, Dkt # 51.
         [Gross Wage $0.00 Less Taxes = Net $0.00]




UST Form 101-7-TFR (5/1/2011)
         Case 13-66549-jwc         Doc 97        Filed 08/22/19 Entered 08/22/19 14:25:52             Desc Main
                                                Document      Page 20 of 24


                                                                                                                       Page: 10

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:13-66549-JWC                   PETERKIN AND ASSOCIATES OF GEORGIA,
                                                                               Claims Bar Date: 04/16/14

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

2U       INTERNAL REVENUE SERVICE                   Unsecured                              $0.00           $0.00         $0.00
         P O BOX 7346
                                                    01/23/14                               $0.00
         2970 MARKET STREET
         PHILADELPHIA, PA 19101-7317
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         MEMO: Filed as unsecured claim for $5,409.85. Replaced by POC # 2U-2 and 2U-3.
2U-2     INTERNAL REVENUE SERVICE                   Unsecured                              $0.00           $0.00         $0.00
         P O BOX 7346
                                                    01/23/14                               $0.00
         2970 MARKET STREET
         PHILADELPHIA, PA 19101-7317
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         MEMO: Filed as unsecured claim for $5,409.85. Replaced by POC #2U-3.
2U-3     INTERNAL REVENUE SERVICE                   Unsecured                           $5,409.85          $0.00     $5,409.85
         P O BOX 7346
                                                    01/23/14                            $5,409.85
         2970 MARKET STREET
         PHILADELPHIA, PA 19101-7317
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         MEMO: Replaces POC # 2U and 2U-2.
16       Cool Minds Group, LLC                      Unsecured                              $0.00           $0.00         $0.00
         950 Dannon View Suite 4102
                                                    04/07/14                               $0.00
         Atlanta, GA 30331
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         MEMO: Filed as $6,300 unsecured claim. Replaced by POC # 16-2.
16 -2    Cool Minds Group, LLC                      Unsecured                           $6,300.00          $0.00     $6,300.00
         950 Dannon View Suite 4102
                                                    04/07/14                            $6,300.00
         Atlanta, GA 30331
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

17       Uchenna Mgbelu                             Unsecured                           $2,720.00          $0.00     $2,720.00
         1900 Gingham Way
                                                    04/09/14                            $2,720.00
         Lithonia, GA 30058
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


UST Form 101-7-TFR (5/1/2011)
         Case 13-66549-jwc           Doc 97      Filed 08/22/19 Entered 08/22/19 14:25:52              Desc Main
                                                Document      Page 21 of 24


                                                                                                                        Page: 11

                                                         Exhibit C
                                              Analysis of Claims Register
                                 Case:13-66549-JWC                   PETERKIN AND ASSOCIATES OF GEORGIA,
                                                                                Claims Bar Date: 04/16/14

 Claim                 Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.                <Category>, Priority              Date Filed                   Allowed          to Date        Balance

25       Nicanor A. Smith                            Unsecured                           $7,178.00          $0.00     $7,178.00
         4297 Joshua Crossing
                                                     04/17/14                            $7,178.00
         Stone Mountain, GA 30083
         <7200-000 Section 726(a)(3) Tardily Filed
         General Unsecured Claims>
         , 620
         MEMO: Allowed as subordiated allowed, untimely filed claims per Order, Dkt # 51.

                                                                                       Case Total:   $48,734.52      $82,549.86




UST Form 101-7-TFR (5/1/2011)
  Case 13-66549-jwc            Doc 97      Filed 08/22/19 Entered 08/22/19 14:25:52                     Desc Main
                                          Document      Page 22 of 24


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                            Exhibit D


    Case No.: 13-66549-JWC
    Case Name: PETERKIN AND ASSOCIATES OF GEORGIA,
    Trustee Name: S. Gregory Hays

                                                      Balance on hand:        $                          14,138.44

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                          Claim        Allowed          Interim        Proposed
  No.                                                       Asserted        Amount       Payments to         Payment
                                                                            of Claim            Date

  28        Ricky Brown                                      1,069.51        1,069.51        1,069.51              0.00

                                                   Total to be paid to secured creditors:       $                0.00
                                                   Remaining balance:                           $           14,138.44

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                            Total           Interim       Proposed
                                                                          Requested         Payments         Payment
                                                                                              to Date

  Trustee, Fees - S. GREGORY HAYS                                            6,454.56        5,500.41          954.15
  Trustee, Expenses - S. GREGORY HAYS                                         374.08           257.48          116.60
  Accountant for Trustee, Fees - Hays Financial Consulting, LLC             24,635.00       16,117.50        8,517.50
  Accountant for Trustee, Expenses - Hays Financial Consulting, LLC          2,386.70        2,187.76          198.94
  Charges, U.S. Bankruptcy Court                                              553.00           280.51          272.49
  Attorney for Trustee Fees (Other Firm) - Stites & Harbison, PLLC          23,542.70       22,539.31        1,003.39
  Attorney for Trustee Expenses (Other Firm) - Stites & Harbison,             816.85           782.04           34.81
  PLLC
                        Total to be paid for chapter 7 administrative expenses:                 $           11,097.88
                        Remaining balance:                                                      $            3,040.56

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                      Total           Interim         Proposed
                                                                        Requested       Payments        Payment

                                                          None


                      Total to be paid for prior chapter administrative expenses:               $                0.00
                      Remaining balance:                                                        $            3,040.56




UST Form 101-7-TFR(5/1/2011)
  Case 13-66549-jwc             Doc 97       Filed 08/22/19 Entered 08/22/19 14:25:52              Desc Main
                                            Document      Page 23 of 24


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $49,844.13 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                             Allowed Amount         Interim Payments            Proposed
  No.                                                     of Claim                  to Date            Payment

  1           Sheila Lee                                        0.00                    0.00                  0.00
  2P          INTERNAL REVENUE SERVICE                          0.00                    0.00                  0.00
  2P-2        INTERNAL REVENUE SERVICE                          0.00                    0.00                  0.00
  2P-3        INTERNAL REVENUE SERVICE                    30,924.91                     0.00                  0.00
  3           Nairobi Cayold                                    0.00                    0.00                  0.00
  4           Sheila Lee                                        0.00                    0.00                  0.00
  5           Epiphany Healthcare Systems                       0.00                    0.00                  0.00
              Inc.
  6           Pamela Lyons                                      0.00                    0.00                  0.00
  7           Pamela Lyons                                 3,375.00                     0.00                631.09
  8           D'Vetta Lee                                    576.00                     0.00                107.71
  9           Sharon Holder                                     0.00                    0.00                  0.00
  10          Sheila Lee                                   1,757.06                     0.00                328.55
  11          Leon Williams                                  617.00                     0.00                115.37
  12          Janette Christophe                                0.00                    0.00                  0.00
  13          Darius Cooper                                2,450.00                     0.00                458.12
  14          Abimbola Taiwo                                    0.00                    0.00                  0.00
  15          Montigus M. Jackson                          1,149.50                     0.00                214.95
  18          Jimmy Anderson                               2,965.55                     0.00                554.53
  19          Conswelia Diggs                                   0.00                    0.00                  0.00
  20          Vanterpool Rudder                                 0.00                    0.00                  0.00
  21          Shelia Wylethia Zackery                           0.00                    0.00                  0.00
  22          Adrienne White                                    0.00                    0.00                  0.00
  23          Keera Chavis                                 3,370.50                     0.00                630.24
  24          Lamarr Lewis                                      0.00                    0.00                  0.00
  26          Tommillia C. Greene                               0.00                    0.00                  0.00
  27          Glenise Leslie                                    0.00                    0.00                  0.00
              Internal Revenue Service                     1,008.15                     0.00                  0.00
              Internal Revenue Service                       235.78                     0.00                  0.00
              Internal Revenue Service (Futa)                 97.56                     0.00                  0.00
              Georgia Department of Labor                  1,317.12                     0.00                  0.00

                                                    Total to be paid for priority claims:      $           3,040.56
                                                    Remaining balance:                         $               0.00




UST Form 101-7-TFR(5/1/2011)
  Case 13-66549-jwc            Doc 97    Filed 08/22/19 Entered 08/22/19 14:25:52                   Desc Main
                                        Document      Page 24 of 24


           The actual distribution to wage claimants included above, if any, will be the proposed payment
    less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
           Timely claims of general (unsecured) creditors totaling $14,429.85 have been allowed and will
    be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
    timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
    applicable).
           Timely allowed general (unsecured) claims are as follows:
  Claim     Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                     of Claim                  to Date               Payment

  2U        INTERNAL REVENUE SERVICE                            0.00                    0.00                     0.00
  2U-2      INTERNAL REVENUE SERVICE                            0.00                    0.00                     0.00
  2U-3      INTERNAL REVENUE SERVICE                        5,409.85                    0.00                     0.00
  16        Cool Minds Group, LLC                               0.00                    0.00                     0.00
  16 -2     Cool Minds Group, LLC                           6,300.00                    0.00                     0.00
  17        Uchenna Mgbelu                                  2,720.00                    0.00                     0.00
                        Total to be paid for timely general unsecured claims:                  $                 0.00
                        Remaining balance:                                                     $                 0.00

            Tardily filed claims of general (unsecured) creditors totaling $7,178.00 have been allowed and
    will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
    claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
    interest (if applicable).
            Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                                 Allowed Amount        Interim Payments               Proposed
  No.                                                       of Claim                 to Date               Payment

  25        Nicanor A. Smith                                7,178.00                    0.00                     0.00

                        Total to be paid for tardily filed general unsecured claims:           $                 0.00
                        Remaining balance:                                                     $                 0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                     of Claim                  to Date               Payment

                                                        None


                                                 Total to be paid for subordinated claims: $                     0.00
                                                 Remaining balance:                        $                     0.00




UST Form 101-7-TFR(5/1/2011)
